Citation Nr: 0333623	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial compensable disability rating for 
Peyronie's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 2000, with 11 years, 7 months and 18 days of prior 
active service, to include active duty from February 1966 to 
December 1969 and from May 1974 to May 1977. 


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The RO granted service connection for Peyronie's disease and 
assigned a zero percent disability rating effective October 
1, 2000, the day following separation from active service.

In March 2001, the veteran's claims file was transferred to 
the VA RO in Anchorage, Alaska.

In an October 2002 statement, the representative listed the 
following issues as being on appeal: entitlement to service 
connection for coronary artery disease, entitlement to 
service connection for sinusitis, entitlement to an initial 
disability rating in excess of 30 percent for sleep apnea, 
entitlement to an initial disability rating in excess of 20 
percent for lumbar spine arthritis with disc disease, 
entitlement to an initial disability rating in excess of 10 
percent for hypertension, and entitlement to an initial 
disability rating in excess of 10 percent for thoracic spine 
arthritis with disc disease.  However, the veteran did not 
file a timely substantive appeal on those issues.  Therefore, 
the issues are as stated on the title page.

In a January 2002 statement, the veteran raised the issue of 
service connection for residuals of exposure to Agent Orange.  
In a May 2002 statement, he raised the issue of an increased 
rating for his service-connected left shoulder disability.  
The record reflects that as of the May 2001 VA fee basis 
examination, the veteran was unemployed.  Therefore, the 
issue of a total disability rating for compensation purposes 
based on individual unemployability has been raised.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The following issues are addressed in the remand portion of 
this decision: entitlement to service connection for 
peripheral neuropathy; initial compensable disability rating 
for residuals of a right little finger injury; initial 
compensable disability rating for right elbow tendonitis; 
initial compensable disability rating for carpal tunnel 
syndrome of the right wrist; and initial compensable 
disability rating for carpal tunnel syndrome of the left 
wrist.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The competent and probative evidence shows that since 
October 1, 2000, Peyronie's disease has been manifested by a 
penile deformity with loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
Peyronie's disease have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 
7522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was treated 
for erectile dysfunction as secondary to service-connected 
Peyronie's disease.


Prior to separation from active service, the veteran 
underwent a VA fee basis examination in May 2000.  The 
examiner noted that a record dated April 27, 2000, showed 
that the veteran had a history of a penile fracture in 1991 
with subsequent development of Peyronie's disease and 
difficulty obtaining and maintaining an erection.  The 
examiner reported that the record indicated that Viagra was 
beneficial on one occasion and that the provisional diagnosis 
was erectile dysfunction.  Physical examination of the 
genitalia was normal.  

The diagnoses included status post penile fracture in 1991 
with subsequent Peyronie's disease per the record.  

The examiner indicated that the veteran was unable to 
maintain an erection.  The examiner noted that he tried 
Viagra, which was beneficial only on one occasion due to side 
effects of the medication, such as headaches, and that he was 
currently taking Vitamin E as prescribed.

In a January 2001 statement, the Chief of Urology Service at 
an Army Medical Center said that the center had been treated 
the veteran for the past two years.  The urologist stated 
that the veteran had been taking Vitamin E for his erectile 
dysfunction, but that he had had continued difficulty 
obtaining and maintaining an erection.  

The urologist reported the results of a urological 
consultation in May 2000.  The urologist indicated that the 
examination revealed small dorsal penile plaque at the mid-
glands that were non-tender.  

The urologist noted that the veteran reported that he had 
difficulty with his erections and that he had had moderate 
success with Viagra.  The urologist stated that the rest of 
the genitourinary examination was normal.  

The urologist stated that the treatment options for 
Peyronie's disease included, but were not limited to, 
intercorporal therapy, intraurethral therapy, and surgical 
correction with penile prosthesis implantation.  The 
urologist indicated that the veteran was considering surgery.

The veteran was afforded another VA fee basis examination in 
May 2001.  He reported that he took Vitamin E for two years 
as treatment for his erectile dysfunction.  He stated that he 
underwent a hormonal workup, which was negative.  He said 
that surgical options had been discussed, but that he had not 
underwent any surgery.  He reported that over time he had had 
difficulty with obtaining an erection and that he had had 
difficulty with penetration and ejaculation.  He indicated 
that those symptoms had progressively worsened.  He said that 
he tried Viagra, which was initially only partially effective 
and subsequently did not work.  

Physical examination of the genitalia revealed a normal 
circumcised male with normal testicles.  There was, however, 
palpable plaque on the dorsum of the penis.  The diagnoses 
included a history of a penile fracture with Peyronie's 
disease and erectile dysfunction.

In a December 2001 rating decision, the RO granted special 
monthly compensation based on loss of use of a creative organ 
effective October 1, 2000.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2003).

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability - such as this claim for an 
initial compensable rating for Peyronie's disease - the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A 20 percent disability rating is warranted for a penile 
deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2003).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  38 
C.F.R. § 3.321(b)(1) (2003).  To accord justice, therefore, 
to the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001).
In that regard, the RO provided the veteran notice of the 
VCAA in an April 2001 letter.  Through the November 2000 
rating decision, a statement of the case, and the April 2001 
letter, the RO informed the veteran of the information and 
evidence necessary to substantiate his claim and his 
responsibilities for providing evidence.  

In particular, in the April 2001 letter, the veteran was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See 38 U.S.C.A. § 5103 (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159 (2003).  

Copies of the above-mentioned documents were sent to the 
representative. 

In the April 2001 letter, the RO notified the veteran about 
the VCAA.  The RO informed him that they would make 
reasonable efforts to get the evidence necessary to support 
his claim.  The RO indicated that it would try to obtain 
records, such as medical records, but that the veteran must 
give it enough information about such records so that it 
could request them from the person or agency that has them.  
The RO noted that it was still the veteran's responsibility 
to make sure that it received such records.

The RO asked the veteran to do the following: provide the 
name of the person, agency, or company that has relevant 
records; provide the address of this person, agency, or 
company; provide the approximate time frame covered by the 
records; in the case of medical records, provide the 
condition for which he was treated; and complete a VA Form 
21-4142 for treatment or records reported.  The RO noted that 
the veteran could help it with his claim by telling it about 
any additional information or evidence that he wanted the RO 
to try to obtain.

The RO advised the veteran to submit any additional evidence 
or information describing additional evidence within 60 days 
and that if he did not respond within 60 days, his claim 
would be adjudicated based only on the evidence of record and 
any additional VA examinations or opinions.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

However, in an April 2001 report of contact, it is noted that 
the veteran stated that VA already had all of the evidence in 
the file and that he had no additional evidence to submit.  

As for the duty to assist, the service medical records, 
reports of VA fee basis examinations and a statement from a 
urologist are of record.  In the April 2001 report of 
contact, the veteran reported that he had not been seen by a 
doctor since his retirement from service.

In light of the above, VA has fulfilled its duty to assist in 
obtaining relevant records.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R § 3.159 (2003).  

The veteran has been afforded two VA examinations with regard 
to his claim.  Accordingly, VA has satisfied its duty to 
assist by providing a medical examination.  See 38 U.S.C.A. § 
5103A; 38 C.F.R § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duties to notify and to assist under both the former law 
and the new VCAA.  38 U.S.C.A. §§ 5107(a), 5103, 5103A; 
38 C.F.R. § 3.159.  Additionally, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claims on the merits.


Initial Compensable Evaluation

Service medical records show that the veteran was treated for 
erectile dysfunction.  The May 2000 VA fee basis examiner 
noted that the veteran was unable to maintain an erection.  
The veteran's treating urologist in the January 2001 
statement indicated that he had had continued difficulty 
obtaining and maintaining an erection.  That urologist also 
noted that a physical examination revealed small dorsal 
penile plaque at the mid-glands.  On the May 2001 VA fee 
basis examination, the veteran had palpable plaque on the 
dorsum of the penis.  That examiner diagnosed a history of a 
penile fracture with Peyronie's disease and erectile 
dysfunction.  Even the RO in the December 2001 rating 
decision granted  special monthly compensation based on loss 
of use of a creative organ caused by erectile dysfunction.

In light of the above, the competent and probative evidence 
shows that since October 1, 2000, the veteran's Peyronie's 
disease has been manifested by a penile deformity with loss 
of erectile power, thereby warranting a 20 percent disability 
rating under Diagnostic Code 7522, which is the maximum 
schedular rating under that code.

Even if the plaque on the penis resulting from the Peyronie's 
disease is not considered a penile deformity under Diagnostic 
Code 7522, a 20 percent disability rating under that code by 
analogy pursuant to 38 C.F.R. § 4.20 (2003) is still 
warranted because of erectile dysfunction.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they were raised by the veteran; however, the Board finds 
no basis upon which to assign a higher disability evaluation 
for the veteran's penile disorder.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  

In the veteran's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation and considered 
them, but did not grant entitlement to an increased 
evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this regard, the 
Board notes that Peyronie's disease has not required frequent 
inpatient care, nor has it been shown to markedly interfere 
with employment.

The Board does not find the veteran's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Floyd, 9 Vet. 
App. at 94-96; Shipwash, 8 Vet. App. at 227. 

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his service-
connected penile disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an initial compensable evaluation of 20 
percent for Peyronie's disease is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In the November 2000 rating decision, the RO granted service 
connection for residuals of a right little finger injury and 
assigned zero percent disability rating effective October 1, 
2000.  On January 31, 2001, the veteran filed a notice of 
disagreement (NOD) on that issue.  The RO did not issue a 
statement of the case (SOC) on that matter.


In the December 2001 rating decision, the RO granted service 
connection for right elbow tendonitis, carpal tunnel syndrome 
of the right wrist, and carpal tunnel syndrome of the left 
wrist, and assigned zero percent disabilities for all three 
disorders effective October 1, 2000.  The RO also denied 
service connection for peripheral neuropathy.  On April 2, 
2002, the RO received a VA Form 9 from the veteran, which was 
accepted as a NOD on the assignments of zero percent 
disability ratings for the above-mentioned disorders and the 
denial of service connection for peripheral neuropathy.  

In an April 15, 2002 letter, the RO asked the veteran whether 
he wanted a de novo review by a Decision Review Officer (DRO) 
or to proceed with the traditional appeal process on those 
issues.  In May 2002, the veteran chose a de novo review by a 
DRO.  However, a DRO did not review those issues, nor did the 
RO issue a SOC on those issues.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


2.  The VBA AMC should issue a SOC on the 
following issues: entitlement to service 
connection for peripheral neuropathy; 
entitlement to an initial compensable 
disability rating for residuals of a 
right little finger injury; entitlement 
to an initial compensable disability 
rating for right elbow tendonitis; 
entitlement to an initial compensable 
disability rating for carpal tunnel 
syndrome of the right wrist; and 
entitlement to an initial compensable 
disability rating for carpal tunnel 
syndrome of the left wrist.  The veteran 
should be advised of the need to timely 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



